Citation Nr: 0931753	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  04-37 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for back injury 
residuals.

3.  Entitlement to service connection for groin injury 
residuals.

4.  Entitlement to service connection for a right hip 
disability.

5.  Entitlement to service connection for a right shoulder 
disability.

6.  Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from July 1976 to July 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 2004.  The case was remanded in November 2007, after 
the Veteran withdrew his Board hearing request.


FINDINGS OF FACT

1.  There is no credible evidence of radiation exposure 
during service.  

2.  Diabetes mellitus, back conditions (diagnosed as 
ankylosing spondylitis, degenerative changes of the thoracic 
spine and sacroiliitis), a right groin condition, 
osteoarthritis of the right hip, a right shoulder disability 
(if present), and schizophrenia were first manifested more 
than one year after service, and are unrelated to any events 
which occurred in service.  


CONCLUSION OF LAW

Diabetes mellitus, back conditions (diagnosed as ankylosing 
spondylitis, degenerative changes of the thoracic spine and 
sacroiliitis), a right groin condition, osteoarthritis of the 
right hip, a right shoulder disability, and schizophrenia 
were not incurred in or aggravated by service, or due to 
claimed exposure to ionizing radiation during active service, 
nor may the disabilities be presumed to have been incurred as 
a result of service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In a letter dated in August 2003, prior to the initial 
adjudication of the claims, the RO advised the claimant of 
the information necessary to substantiate the claims for 
service connection for back and groin injuries, and of his 
and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In February 2004, he was provided the 
same information with respect to his right hip and right 
shoulder claims.  In May 2004, he was provided this 
information, as well as information regarding substantiating 
a claim based on radiation exposure, concerning his back, 
shoulder, hip, groin, and diabetes mellitus claims.  These 
notification letters were all sent prior to the June 2004 
adjudication of the claims.  Later, in December 2007, he was 
provided with notice of the information necessary to 
substantiate his claims for service connection, including for 
schizophrenia, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  He was 
notified of the service incurrence, current disability, and 
nexus elements of a service connection claim.  Subsequent to 
this notice, the claims were readjudicated in a supplemental 
statement of the case dated in May 2009, thus curing the 
timing defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  
Although he was not provided information regarding ratings 
and effective dates, as there is no rating or effective date 
to be assigned as a result of this decision, it was harmless 
error to have omitted notice as to these elements.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Hence, the 
VCAA notice requirements have been satisfied.  See 38 U.S.C. 
§ 5103(a); 38 C.F.R. § 3.159.  

With respect to the duty to assist, the service medical 
records have been obtained, as have identified post-service 
private and VA medical records.  As discussed below, there is 
no credible or competent indication that any of the claimed 
disabilities is related to service; therefore, an examination 
is not warranted.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also Dalton v. Nicholson, 21 Vet.App. 23 (2007).  

The Veteran contends that he initially filed a claim in 1980, 
which was lost by VA.  The evidence shows that although 
searches were made for a claims file pertaining to the 
Veteran after he submitted a claim in 2003, no file was 
found.  Moreover, it was not determined that a prior folder 
had been lost, but simply that a file could not be found, and 
procedures pertaining to rebuilt claims files were followed.  
In addition, in his June 2003 claim, he indicated that he had 
not filed a prior compensation claim, although he stated that 
he had filed a prior education claim.  Service treatment 
records have been obtained and there is no indication of any 
other missing evidence.  There is no competent, credible 
evidence of either radiation exposure or radiogenic disease, 
and, consequently, no further development as to radiation 
exposure is necessary.

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).


II.  Service Connection

Service treatment records do not show any groin, back, hip, 
or shoulder injuries, or diabetes mellitus or any psychiatric 
complaints or abnormal findings.  On the entrance examination 
in June 1976, the Veteran reported a positive history of 
"broken bones," which was described as a chipped bone of 
the right knee at age 10.  In August 1977, it was noted that 
he wished to have a glucose tolerance test, noting that his 
grandmother had diabetes.  He complained of eye trouble and 
urinary frequency.  Although records do not show that he had 
a glucose tolerance test, a urinalysis that day was negative 
for glucose in the urine, as was another urinalysis in 
September 1977.  In September 1977, he had complaints 
including blurred vision.  He was referred for an 
ophthalmology evaluation, which was noted to be normal, 
including intraocular pressure and dilated fundus 
examination.   

On the separation medical history in January 1980, the 
veteran responded "yes" to questions of whether he had now, 
or had ever had, swollen or painful joints, eye trouble, 
broken bones, and arthritis, rheumatism, or bursitis.  He 
responded "no" to questions of whether he had now, or had 
ever had, sugar in his urine, bone, joint or other deformity, 
painful or "trick" shoulder, recurrent back pain, 
depression or excessive worry, or nervous trouble of any 
sort.  The examination was normal, except for decreased 
bilateral visual acuity of 20/50.  He was prescribed two 
pairs of glasses.  In February 1980, he sustained a contusion 
of the right elbow, which was placed in a sling; there was no 
mention of any shoulder involvement.  He was treated at the 
USPHS outpatient clinic at Detroit, MI.  

After service, the earliest dated evidence relates to his 
claim for Social Security Administration (SSA) benefits.  
Those records show that the Veteran was hospitalized from 
June to July 1984 in Port Huron Hospital on a Probate Court 
petition.  He was reported to have depression, out of control 
anger, and was out of touch with reality.  On admission he 
denied any mental illness, but, although guarded and 
suspicious, expressed some delusional ideation.  He denied 
any physical complaints except he stated that he had a bad 
back from some kind of assault three months ago.  He appeared 
disorganized and confused, but responded to medication.  The 
discharge diagnosis was schizophrenia, acute episode.  

Later that month, he was hospitalized in Clinton Valley 
Center on a treatment order.  At that time, it was noted that 
he had not followed the prescribed treatment, and was openly 
delusional.  It was noted that although that was the first 
Clinton Valley Center hospitalization, he had a long previous 
history of emotional problems.  The admission examination 
disclosed a history of a past admission to Port Huron 
Hospital for psychiatric problems.  In addition, he did not 
have any medical illnesses, although it was noted that his 
grandmother was diabetic.  He was hospitalized for nearly a 
month, eventually responding to treatment, including 
psychotropic medication.  The diagnosis was schizophrenia, 
paranoid type.  

The Veteran was again hospitalized in Clinton Valley Center 
in January 1986, with delusional thoughts and behavior.  He 
responded rapidly to medication, and was in contact with 
reality at the time of discharge.  It was noted that there 
were no physical problems.  He was delusional, denied 
hallucinations, and exhibited some looseness of association.  
The diagnosis was schizophrenia, paranoid type.  

A private doctor's diagnoses in March 1986 were 
schizophrenia, paranoid type, and dependent personality 
disorder.

According to an April 1986 report of contact with the 
Veteran's mother, he had been a sensitive, emotional child, 
with difficulty coping with things in school.  He got through 
his military service without a breakdown, but she stated that 
he called home an awful lot, at least three or four times a 
week, complaining about the supervision, the orders, and 
everything else in the military.  

In July 1998, the Veteran reported having received treatment 
every 3 months from a Dr K. who had just retired.  He said he 
was treated by that doctor from August 1991 to August 1998.  
He stated that Dr. K. treated him for chronic paranoid 
schizophrenia, chronic hip problem, and diabetes.  His wife 
reported, in October 1998, that he had been a diabetic for 
four years.  

Private medical records dated from May 1997 to July 1998 show 
the Veteran's follow up for conditions including diabetes 
mellitus and right hip pain, for which he was prescribed 
Voltarin.  In February 1998, right hip arthritis was noted.  

J. Weeks, Jr., M.D., wrote in January 2002 regarding the 
Veteran's history of chronic right hip pain.  X-rays showed 
narrowing of the inferior joint space with no evidence of 
fracture or destructive process.  There was moderate 
sclerosis of the sacroiliac joints bilaterally, and the 
possibility of ankylosing spondylosis could be considered.  
The impression was moderate degenerative changes of the right 
hip, and moderate bilateral sacroiliitis, with the 
possibility of ankylosing spondylitis a consideration. 

Records from Alpena Urology Clinic dated from January 2002 to 
May 2002 show that the Veteran was initially seen for 
preoperative counseling regarding an elective vasectomy.  He 
stated that he did not wish to have any more children.  He 
had a 9-year history of diabetes mellitus.  He had been 
struck in the right testicle approximately one week ago and 
had persistent soreness.  He stated he was disabled because 
of a back condition.  There was an area of enlargement and 
tenderness in the right hemiscrotum, and a urinary infection 
and right epididymal folliculitis were diagnosed.  He was 
treated for urinary tract infection with right epididymitis 
until the end of March 2002.  On examination at that time, 
there was still thickening of the right epididymis, and the 
vas was somewhat thickened also.  During the vasectomy, some 
thickening of the vas and some reactive tissue around the vas 
was noted on the right.  He was to be seen in 6 weeks for 
sperm check and also for the right epididymitis.  When seen 
in May 2002, some induration around the right hemiscrotum was 
noted, for which the Veteran was prescribed pain medication. 

X-rays of the lumbosacral spine in May 2002 disclosed 
sclerosis and irregularity of the sacroiliac joints in a 
symmetric manner compatible with ankylosing spondylitis.  X-
rays of the thoracic spine disclosed mild degenerative 
changes in the upper dorsal spine region, with mild superior 
endplate compressions at T5 and T6, of uncertain age.  There 
was mild thoracic scoliosis.  

J. René, M.D., wrote, in May 2002, that the Veteran had a 12 
or so year history of low back pain , which seemed worse in 
the morning.  He had taken Voltarin for several years.  He 
had apparently developed some increasing discomfort in the 
right hip, and X-rays showed joint space narrowing in the 
right hip in addition to findings suggestive of bilateral 
sacroiliitis.  He also had epididymitis treated with 
antibiotics.  He had undergone a vasectomy, and had diabetes 
mellitus.  Examination indicated full range of motion of the 
shoulders.  There was no tenderness at the sacroiliac joint 
line.  There was decreased range of motion in the right hip.  
The evidence suggested a spondyloarthropathy.  X-rays were to 
be obtained for further evaluation.  In August 2002, Dr. René 
wrote that X-rays confirmed ankylosing spondylitis.  

A. Verma, M.D., wrote, in March 2003, that the Veteran had a 
history of diabetes, probably Type I, for which he was on 
insulin.  He also had sacroiliitis which caused significant 
back pain.  

VA treatment records show that that the Veteran was seen as a 
new patient in November 2002.  He reported diagnoses of 
multiple joint arthropathy, and diabetes mellitus.  He had 
had a vasectomy in April 2002.  He had some numb areas in the 
right lower extremity from the thigh over the foot.  He 
denied symptoms above the thigh.  Subsequent VA medical 
records dated from February 2003 to April 2004 also note a 
diagnosis of osteoarthritis of multiple joints, depression 
and schizophrenia.  In June 2003, he was noted to be a 
confused and poor historian, with scattered thoughts and 
flight of ideas.  He had a history of schizophrenia, and 
there was a question of control and treatment of that 
condition.  He refused VA mental health assistance.  

In his claim filed in June 2003, the Veteran stated that 
while outprocessing for release from active duty from the 
USCG Marine Safety Office Miami and Key West, he was caught 
in a tidal rush from a hurricane coming into the area and his 
back and groin were injured from being hit by a boom.  

In August 2003, he stated that when approaching the end of 
his enlistment, he heard rumors and statements that somewhere 
in his enlistment time he had been exposed to ionized [sic] 
radiation in his groin area.  He attempted to check into this 
was ignored.  He said they checked him for diabetes mellitus 
and was not clear if he passed the test.  He was then given a 
discharge physical, immediately after which he was sent on 
temporary duty assignment to Miami during the height of the 
Cuban refugee influx which began in May 1980.  He was then 
transferred to a Key West site where ships were being 
confiscated for illegal immigration and cocaine smuggling.  A 
topical storm approached and he was ordered to assist people 
off the ships and tie up the ships. He was trapped between 
two ships on a sinking ship, and when climbing off, he was 
struck the lower back by the next ship over, and as he was 
jumping, another ship ripped up striking him in the groin.  
Since this, he had been paralyzed on the right side, and 
developed diabetes and paranoid schizophrenia.  He said it 
was determined that his diabetes mellitus was caused by some 
type of infection in a gland.  When getting a vasectomy, he 
said he was told that he had very old scar tissue on his 
testicles and needed surgery, and now could not have any 
children.  He stated that the military refused another 
examination after his injury.  

In September 2003, the Veteran added that he had destroyed 
his right hip and right shoulder from flying debris during 
duty in the U.S. Coast Guard in Key West from May to July 
1980.  

In a May 2004 statement regarding his claimed radiation 
exposure, the Veteran said that ionizing radiation occurred 
during an explosion.  He stated that someone took radioactive 
material in the form of metal, which he characterized as 
ionized, as he said it had been in a previous explosion, and 
put in a bucket of water.  He stated that ionized radiation 
was just light radiation poisoning unless there was shock and 
trauma due to injury, in which case it became dangerous and 
reversed the body's healing effects.  He stated that he had 
just previously been injured in the hip, groin and back by 
flying debris.  He stated that he would always be at risk and 
would never heal properly because he was exposed to radiation 
after he was already wounded just hours before the exposure.  

In a "Radiation Risk Activity Information Sheet" received 
in May 2004, the Veteran reported that he had been exposed to 
"ionized" radiation from a previous explosion in which a 
piece of metal was thrown towards him.  He was on a boat when 
this occurred, and could not get away from the piece of metal 
for approximately 6 hours.  He indicated that this occurred 
while he was taking a group of hostages, who had apparently 
been released by a group of smugglers, from Haiti to Key 
West.  He feels this caused odd liver functions, and gave him 
an epididymis infection which probably caused his diabetes.  
He feels that the radiation is in his scar tissue area of the 
vasectomy; he feels nothing else could have caused that 
problem.   

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For 
Veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as psychoses, diabetes mellitus, 
and osteoarthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  To establish service connection, a 
Veteran must show (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or 
injury; and (3) a causal relationship between the current 
disability and the in-service disease or injury (or in-
service aggravation), "the so-called 'nexus' 
requirement." Holton v. Shinseki, No. 2008-7081, slip op. at 
3 (Fed. Cir. Mar. 5, 2009); Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).

As to current disability, VA and/or private medical records 
dated from 2002 to 2004 show diagnoses of diabetes mellitus, 
schizophrenia, ankylosing spondylitis, right epididymitis, 
arthritis of the right hip, and a thoracic spine disability.  
The medical evidence does not show a right shoulder 
disability, and in May 2002, full range of motion of the 
shoulders was shown.  However, the Veteran contends that he 
has a right shoulder condition, and arthritis of multiple 
joints has been diagnosed, and, for the purposes of this 
discussion only, the Board will accept the Veteran's 
contention as sufficient evidence of current existence.  

Turning to in-service incurrence, service treatment records 
do not show any of the disabilities in question during 
service; the only evidence of service onset or causation 
consists of the Veteran's own statements.  The Board must 
assess the credibility and weight of all the evidence, 
including the medical evidence, to determine its probative 
value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  The Veteran's credibility 
is one of the factors that must be considered.  See Buchanan 
v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, the later is a 
factual determination going to the probative value of the 
evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

Service records do not show the Veteran's assignment to 
Florida.  According to a chronological record of service, the 
Veteran was attached to the Coast Guard Reserve in Detroit 
Michigan until July 1976, and then to the training center in 
Cape May, New Jersey.  After that he was attached to Coast 
Guard facilities in Saugerties, NY from September 1976 to 
February 1977; Petaluma, CA, from February 1977 to June 1978; 
Milwaukee, WI from June 1978 to April 1979; and Detroit, MI 
beginning April 1979.  

Nevertheless, B. [redacted] wrote, in an undated letter received 
in August 2003, that while serving as the on-site legal 
representative of the federal government during the Cuban 
refugee influx at Key West, Florida, he dealt regularly with 
personnel of the USCG, including the Veteran.  He stated that 
one typical instance was the Veteran's working with him 
through a fifteen hour period until 2:00 a.m., completing the 
paperwork connected with the first refugee arrest at Key 
West.  Because of this, he was able to turn over 
responsibility for preparing the typed criminal complaints as 
to the subsequent arrests over to him.  Therefore, the Board 
finds the Veteran's statements that he was temporarily 
assigned to duty in Florida towards the end of his enlistment 
to be credible.  

However, the Board does not find the Veteran's statements 
regarding his claimed in-service injuries to be credible.  In 
this regard, the several statements made by the Veteran have 
been inconsistent.  First, he stated that his back and groin 
were hit by a boom.  Then, he stated that he was struck in 
the lower back by one ship, and then in the groin by another.  
Later, he said he was hit by flying debris.  All of these 
reportedly occurred during the approach, or during, a 
tropical storm or hurricane between May 1980 and his 
discharge, which was on July 3, 1980.  However, widely 
available storm data pertaining to the 1980 hurricane season 
do not show that a tropical storm or hurricane was present in 
the Atlantic until well after the time of the Veteran's 
discharge from service.  See, e.g., Miles B. Lawrence & 
Joseph M. Pelissier, Atlantic Hurricane Season of 1980, 109 
Monthly Weather Review 1567 (July 1981).  The first Atlantic 
hurricane that year was in August.  While the statement from 
Mr. [redacted] corroborates his statement that he served in the 
Key West area on a temporary duty assignment, it does not 
support his contentions regarding his claimed duties.  
Instead, it shows that the Veteran was involved in assisting 
him in paperwork tasks in connection with the preparation of 
criminal complaints.  Similarly, in August 2003, he stated 
that he learned that he had been exposed to radiation to the 
groin before he was sent to Key West; in May 2004, he stated 
that the primary radiation exposure occurred while he was 
assigned to Key West.   

These discrepancies illustrate the difficulties in attempting 
to accurately recollect events which occurred many years 
earlier.  Thus, while the Board finds that the Veteran's 
current statements regarding these in-service events are not 
credible, this does not mean his is a "liar," but simply 
that he is mistaken in his recollections of events that 
occurred many years ago.  In this regard, in this case, the 
Veteran also has a history of schizophrenia, with 
manifestations including delusional systems, which is another 
possible-although not established-explanation for the 
Veteran's detailed but inconsistent statements regarding 
claimed in-service injuries.  

In addition, the post-service evidence, other than the 
Veteran's own statements made in connection with the claim, 
do not support his contention that he sustained back, groin, 
right thigh, or right shoulder injuries in service.  In 
particular, in June 1984, a history of back problems since an 
assault 3 months earlier was reported.  In May 2002, a 12-
year history of back problems was noted.  

Service treatment records show that the Veteran wanted a 
glucose tolerance test, due to a family history (his 
grandmother) and symptoms of urinary frequency and vision 
problems.  However, tests for glucose in the urine were 
normal in service, as was an ophthalmology examination.  The 
earliest post-service evidence of diabetes mellitus was in 
July 1998, when an ongoing diagnosis of diabetes mellitus was 
noted.  In October 1998, a 4-year history of diabetes was 
reported, while in January 2002, a 9-year history was noted.  
Further, during a July 1984 psychiatric hospitalization, as 
medical history, the Veteran reported that he did not have 
any chronic illnesses, but that his grandmother had diabetes.  
This is probative because if he was reporting that his 
grandmother had diabetes, he would likely have reported his 
own diabetes at the time, had it been present.  
Significantly, none of this evidence relates the onset to 
service, or within a year thereafter.  The Veteran himself 
has not stated that his diabetes mellitus was diagnosed in 
service; he contends that the in-service evidence was 
unclear.  He also contends that the diabetes mellitus was 
connected to a gland injury, apparently of the groin, which 
he states occurred in service.  However, this is a matter 
requiring medical expertise, and, thus, the Veteran is not 
competent to link diabetes mellitus to a gland injury.  

Schizophrenia was first diagnosed four years after the 
Veteran was separated from service.  Although a long history 
of emotional problems was noted as history, there is no other 
indication as to how long these were present, or what they 
consisted of.  His mother indicated he had been a sensitive 
child, and called home a lot during the military with various 
complaints.  However, his military record does not indicate 
any psychological or even behavioral issues during service.  
His re-enlistment category at the time of separation was RE-
1, he had attained the rank of E5, and a civilian assigned to 
work with him wrote a positive report regarding the 
assistance the Veteran provided to him in Key West.  
Moreover, the Veteran contends that his schizophrenia 
developed as a result of certain claimed in-service events, 
but not that the disorder itself was present in service.  As 
indicated above, the Veteran, while competent to report on 
observable symptoms, is not competent to report on matters of 
medical causation.

The Veteran also contends that he was exposed to "ionized" 
radiation in service.  However, none of the conditions at 
issue is a radiogenic disease, as defined in the law and 
regulations.  See 38 C.F.R. §§ 3.309(d), 3.311(b)(2)(i)-
(xxiv) (2008).  Other claimed diseases may be considered 
radiogenic if supported by competent scientific or medical 
evidence.  38 C.F.R. § 3.311(b)(4).  However, the file does 
not contain any scientific or medical evidence in support of 
his contentions.  In this regard, the evidence he cites in 
support of his claim, such as the medical evidence pertaining 
to his vasectomy, does not in any way implicate radiation 
exposure in the onset of his epididymitis.  He, as a layman, 
is not competent to state that any of the disabilities at 
issue resulted from radiation exposure.  Moreover, exposure 
to radiation is not shown.  He was not involved in any 
recognized "radiation-risk activities" as defined by law, to 
include: participation at atmospheric nuclear tests; being 
present at Hiroshima or Nagasaki during specific periods of 
time; and service at specific nuclear weapons production 
facilities.  38 C.F.R. § 3.309(d)(3).  He has not explained 
why he believes that this piece of metal, which he states was 
thrown at him, was radioactive, nor is he competent to state 
that it would have affected his injuries in the way he 
claims.  In short, he has not presented any competent or 
credible evidence of radiation exposure, or that any of his 
claimed disabilities are due to radiation exposure.  See 
Combee v. Brown, 34 F.3d 1039, 1040 (1995).  

In sum, none of the disabilities at issue was shown in 
service, or until several years thereafter; the only evidence 
linking any of the conditions to service are the Veteran's 
statements which, as discussed above, are too inconsistent to 
be credible, and/or speak to scientific and medical matters 
beyond his competence.  In reaching this determination, the 
Board is mindful that all reasonable doubt is to be resolved 
in the Veteran's favor.  However, the preponderance of the 
evidence is against the claims, and the claims must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  
 

ORDER

Service connection for diabetes mellitus, back conditions 
(diagnosed as ankylosing spondylitis, degenerative changes of 
the thoracic spine and sacroiliitis), a right groin 
condition, osteoarthritis of the right hip, a right shoulder 
disability, and schizophrenia is denied.  




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


